Citation Nr: 0505462	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-08 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 31, 1995 for 
the grant of entitlement to service connection for bipolar 
disorder with psychosis.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran's appeal also initially included the issues of 
entitlement to service connection for a bilateral ear 
disorder and whether new and material evidence had been 
submitted to reopen claims for service connection for a 
deviated nasal septum and a chronic stomach disorder.  In 
August 2002, however, following the grant of service 
connection for bipolar disorder with psychosis, the veteran 
notified the RO that all other appeal issues not covered by 
the rating for this disorder were to be withdrawn.  
Accordingly, these claims are no longer in appellate status.  
38 C.F.R. § 20.204 (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's claim for service connection for a 
psychiatric disorder was previously denied in a series of RO 
and Board decisions concluding with a December 1994 Board 
denial; his reopened claim was received by the RO on March 
31, 1995.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 31, 1995 for the grant of service connection for 
bipolar disorder with psychosis have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
all relevant treatment that he has described.  There is no 
indication of additional psychiatric records, or other 
evidence, that the RO should have obtained at this time.  
Moreover, given the issue on appeal, the relevant time frame 
is prior to March 31, 1995.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in January 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to the claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed August 2002 rating decision.  
However, as described in further detail below, the veteran's 
reopened claim leading to the grant of service connection was 
received in March 1995, well before the enactment of the 
VCAA.  As indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§ 3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In the present case, the veteran's representative has argued 
that an earlier effective date for the grant of service 
connection for bipolar disorder with psychosis is warranted 
because service medical records from June and July of 1984 
showing treatment for "[p]robable schizophrenia, paranoid 
type" were not received by the RO until 1998.

The veteran's initial claim for service connection for a 
psychiatric disorder was received by the RO in March 1984 and 
denied in a December 1984 rating decision.  The veteran 
appealed this denial, but, in an April 1987 decision, the 
Board confirmed the denial.  In this decision, the Board 
cited to records of treatment from June to July of 1984 
containing a diagnosis of probable schizophrenia, paranoid 
type.  

In February 1988, the veteran reapplied for service 
connection for a psychiatric disorder, but this claim was 
denied in a July 1988 rating decision on the basis that no 
new and material evidence had been submitted in support of 
his claim.  The veteran was notified of this decision in the 
same month but did not respond within the following year.  
This claim was also denied on the same basis in April and 
November of 1990.  The veteran was notified of both decisions 
in their months of issuance; while he responded to both 
decisions within the following year, he expressed no intent 
to appeal the continued denials to the Board at that time.  
See 38 C.F.R. § 20.201.

A further claim for service connection for a psychiatric 
disorder was received by the RO in March 1992 and was denied 
in a May 1992 rating action.  The veteran appealed this 
denial, but, in a December 1994 decision, the Board continued 
the denial on the basis of the absence of new and material 
evidence in support of the claim.  This decision is 
considered "final" under 38 U.S.C.A. § 7104(a).  

The first correspondence from the veteran regarding this 
claim subsequent to the December 1994 Board decision was 
received by the RO on March 31, 1995.  The RO continued its 
denial in a January 1996 rating decision, and the veteran 
completed an appeal of this denial.  The case remained in 
appellate status for several years thereafter, and, in July 
2002, the veteran underwent a VA psychiatric examination with 
an examiner who determined that "service connection is 
present because the veteran was in active reserve status when 
his first mental breakdown occurred."  In view of this 
opinion, the RO, in the appealed August 2002 decision, 
granted service connection for bipolar disorder with 
psychosis and assigned an effective date of March 31, 1995, 
representing the date of the veteran's current claim.

In this case, the provisions of 38 C.F.R. § 3.400(q)(1) are 
directly applicable.  The veteran's claim for service 
connection for a psychiatric disorder was previously denied 
in a series of RO and Board decisions concluding with a final 
December 1994 Board denial, and his reopened claim was 
received by the RO on March 31, 1995.  The Board has 
considered the argument of the veteran's representative that 
an earlier effective date for the grant of service connection 
is warranted because of relevant service medical records that 
allegedly were not received by the RO until 1998.  As clearly 
indicated in the April 1987 Board decision, however, the 
noted service medical records from June and July of 1984 
were, in fact, included in the claims file at that time.  The 
records received in 1998 were mere photocopies.  The Board 
specifically notes that the summary of the June to July 
Letterman Army Medical Center hospitalization is associated 
with all of the rest of the service medical records and the 
Board specifically cited to these records, to include the 
initial and transfer diagnosis of probable schizophrenia, a 
diagnosis that was not confirmed upon further hospitalization 
for psychiatric evaluation and treatment as reflected in 
subsequently dated service medical records considered by the 
Board in its 1987 decision.  The copy of the duty status 
report submitted by the veteran's attorney merely confirms 
what was already known at the time of the Board decision and 
reflected in that decision: the veteran was evaluated for 
psychiatric symptomatolgy that arose while on active duty for 
training.  As such, these records are not new and material 
evidence as defined by 38 C.F.R. § 3.159(c), and they do not 
support an earlier effective date in view of 38 C.F.R. 
§ 3.400(q)(1).  

In summary, the veteran has presented no basis for an 
effective date prior to March 31, 1995 for the grant of 
service connection for bipolar disorder with psychosis.  The 
preponderance of the evidence is therefore against his claim 
for that benefit.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an effective date prior to March 
31, 1995 for the grant of entitlement to service connection 
for bipolar disorder with psychosis is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


